UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                           No. 99-30166
                        __________________

         CROSS EQUIPMENT LTD., WATERMAN SUPPLY CO., INC.,

                                    Plaintiffs-Counter Defendants-
                                       Appellees-Cross-Appellants,

                              versus

             HYUNDAI MERCHANT MARINE (AMERICA) INC.,
                HYUNDAI MERCHANT MARINE CO., LTD.,
                 HYUNDAI AMERICA SHIPPING AGENCY,
         TRANSOCEAN TERMINAL OPERATORS INC., In personam,

                                   Defendants-Counter Plaintiffs-
                                      Appellants-Cross Appellees.
_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (97-CV-2569-E)
_________________________________________________________________
                             May 1, 2000

Before BARKSDALE, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     For this admiralty matter, primarily at issue is whether, and

to what extent, a shipper is liable to a marine terminal operator

for demurrage when:   the shipper’s cargo has been offloaded from

the vessel to the operator’s wharf; the shipper and the carrier

dispute, under the bill of lading, responsibility for repairs to

the cargo for offloading by the carrier; as a result, the operator

and carrier refuse to release the cargo to the shipper; the shipper

arrests its cargo; and the carrier and operator assert possessory


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
maritime liens against the cargo, continue to refuse to release it,

eventually seize it, and it remains on the wharf, subject to ever

increasing demurrage, until bonded out by the shipper.       Also at

issue is whether the costs related to the repairs to the cargo

should be borne by the shipper (necessary to safely offload the

cargo) or by the carrier (offload to be at no cost to shipper).   We

AFFIRM.

                                  I.

     For its cargo in Thailand, valued in excess of $300,000, Cross

Equipment, Ltd. and Waterman Supply Co., Inc. (Cross), as shipper,

contracted with Hyundai, as carrier, to transport the cargo to New

Orleans, “free in-liner out” (Cross paid loading costs; Hyundai,

unloading costs). Included in the cargo were 12 used winches; each

weighed in excess of 100 tons.         The cargo was loaded aboard

Hyundai’s vessel, the M/V CEMRE II.    On its bill of lading, Hyundai

did not note any cargo deficiencies.     When the vessel arrived in

New Orleans on 6 August 1997, Cross paid Hyundai approximately

$150,000 in freight charges.

     The arrival was several days past that scheduled.    The vessel

docked at a Port of New Orleans wharf leased by Transocean Terminal

Operators (TTO).   Hyundai hired TTO to perform stevedoring.

     Originally, Hyundai had contracted for a floating heavy-lift

crane to offload the cargo to a barge.         But, because of the

vessel’s late arrival, that crane was not available.    As a result,

Hyundai and TTO devised an alternative offloading method using

TTO’s smaller dock-side cranes.


                               - 2 -
     As noted, each of the 12 winches in the cargo weighed in

excess of 100 tons.     Several were offloaded successfully.   But,

when offloading another, one of its vertical lifting pad eyes

broke.   The winch fell several inches to the ship’s deck.     There

was no damage.

     Marine surveyors, hired by Hyundai, inspected the winches and

noted the original pad eyes were one and one-half inches thick;

their replacements, one-half inch.     Additionally, some pad eyes

were elongated, and others distorted.     The surveyors determined

that, for safe offloading, the lifting pad eyes required repair.

     A welding company, hired by Hyundai, repaired/replaced the pad

eyes at a cost of $8,000.   While the repairs were being made, the

vessel was delayed in offloading, at a cost to Hyundai of $7,700.

It also incurred approximately $2,300 in standby labor charges.

     Offloading was completed on 9 August 1997, three days after

the vessel’s arrival.   Therefore, the 30 days of allowed free time

on TTO’s wharf began on 10 August.   (No wharf demurrage accumulates

during free time.)

     Cross sought possession of its cargo.    TTO would not release

it without authorization from Hyundai.        And, Hyundai refused

release until Cross paid the repair cost.

     Upon expiration of the wharf free time in September 1997,

demurrage began accruing.    According to TTO’s tariff, demurrage,

charged per ton per day, was $0.20 for the first seven days; $0.60

for the next seven; and $1.50 for each day thereafter.    Demurrage




                               - 3 -
finally reached approximately $216,000, far in excess of the $8,000

repair cost. (Again, each winch weighed in excess of 100 tons.)

     Meanwhile, in federal district court on 15 August 1997, Cross

had filed an in personam action against Hyundai and TTO for breach

of maritime contract, and also sought possession of its cargo from

each of them.     Pursuant to FED. R. CIV. P. Supplemental Rules For

Certain Admiralty and Maritime Claims D, and in order to gain in

rem jurisdiction, Cross had the cargo arrested.             Cross appointed

TTO alternate custodian.

     On    5   September,   Hyundai   and   TTO      answered,    as    well   as

counterclaiming for the costs related to the repairs. In addition,

they asserted a possessory maritime cargo lien.

     The   counterclaim     was   amended   on   9   October     to    add   TTO’s

demurrage claim and seek the cargo’s arrest. A week later, Hyundai

and TTO received an order for that purpose.            (As discussed infra,

the warrant was not served until 5 December, when Cross released

its 15 August warrant.)

     On cross-motions for summary judgment by Cross and Hyundai,

the district court, on 14 November, held Cross liable to Hyundai

for the repair cost.    It deferred ruling on the other costs related

to the repairs, and ordered the cargo released, except for that

necessary to secure Hyundai’s lien.

     The record does not reflect whether Cross then sought release

of a portion of the cargo and/or whether Hyundai, TTO, or both

refused, such as by claiming the entire cargo was required to

secure their claims.      Cross moved to set bond; but that motion was


                                    - 4 -
later denied as moot because, before the court ruled on it, Cross

posted bond for the amount claimed by TTO and Hyundai.

     On 5 December, Cross released the cargo from arrest.                 As

noted, Hyundai and TTO then had the cargo arrested.             Five days

later, Cross posted bond.       It obtained possession of its cargo on

15 December.

     In March 1998, the district court granted partial summary

judgment to TTO, holding Cross liable for demurrage.            The court

deferred   the   amount   due   to    the    bench   trial.   (TTO    sought

approximately $216,000, based on the charges discussed supra.)

     At trial in October 1998, the district court found that “both

sides of the dispute adopted an intractable position”.               It held

Cross liable for the other costs related to the repairs. (Earlier,

as discussed, Cross had been held liable for the repair cost.)

And, it held TTO and Hyundai, as well as Cross, had failed to

mitigate damages.    In this regard, it ruled that TTO and Hyundai

should have detained only two of the 12 winches.

     Therefore, based in part on equitable principles, judgment for

approximately $36,000 was entered against Cross for the demurrage,

two-twelfths of the amount sought.           This was in addition to costs

related to the repairs, together with interest and reasonable

attorney’s fees (fees were awarded in March 1999), as provided for

by the bill of lading.

                                      II.

     Cross contests liability for the costs related to the repairs.

It maintains that, instead, it should have been awarded its costs


                                     - 5 -
related to breach of the bill of lading and being refused delivery

of its cargo.

     Cross also contests liability for demurrage.           On the other

hand, TTO maintains it should have been awarded the $216,000

demanded.

     No authority need be cited for our standards of review.            The

summary judgments are reviewed de novo.            For the bench trial,

conclusions of law are reviewed de novo and findings of fact for

clear error.

                                   A.

                                   1.

     Cross contends that Hyundai, by claiming Cross is responsible

for the repair costs under the bill of lading, is attempting to

avoid its obligation incurred in the bill of lading to discharge

the cargo without cost to Cross.          Clause 19(G) of the bill of

lading states:

             If in the Carrier’s opinion, the goods are in
             need   of   sorting,    inspecting,   mending,
             repairing, or reconditioning, ... the Carrier
             at its discretion may, by itself or through
             Subcontractors, and as agent for the Merchant,
             carry out such work at the risk and expense of
             the Merchant.

(Emphasis added.)

                                   a.

     Cross    maintains:    the   repairs   were   done   simply   to   make

offloading easier for Hyundai; and, had arrival been timely, the

originally intended crane could have offloaded the cargo without

repairs being required.    Cross maintains also there were alternate


                                  - 6 -
ways to offload without incurring these costs. The district court,

relying on the surveyor’s affidavits, found the winches unsafe to

offload without repair.     This finding is not clearly erroneous.

                                    b.

     Cross contends that clause 19(G) violates the Carriage of

Goods by Sea Act (COGSA), 46 U.S.C. § 1300 et seq.          It relies on §

1303(8), which prohibits the carrier from limiting its duty to the

shipper, except as specifically allowed by statute.          In pertinent

part, § 1303(8) provides:

               Any clause ... in a contract of carriage
          relieving the carrier or the ship from
          liability for loss or damage to ... goods,
          arising from negligence, fault, or failure in
          the duties and obligations provided in this
          section ... shall be null and void.

     Analysis   of    a   COGSA   damage-to-cargo   claim    begins   with

determining whether the shipper has established a prima facie case

of cargo damage.     E.g., Quaker Oats Co. v. M/V Torvanger, 734 F.2d

238, 240 (5th Cir. 1984).         The bill of lading is prima facie

evidence the carrier received the cargo in good condition.             46

U.S.C. § 1303(4).     As noted, the cargo was accepted on the bill of

lading without notation of defects.

     Once the shipper has established a prima facie case, the

carrier can rebut it by establishing one of the exceptions listed

in 46 U.S.C. § 1304 (2)(a)-(p) or the catchall provision of 46

U.S.C. § 1304(2)(q).      Hyundai relied on subsections (i), (n), and

(q), which state:

          (2) neither the carrier nor the ship shall be
          responsible for loss or damage arising or
          resulting from

                                   - 7 -
                                     ....

                    (i) Act or omission of the shipper
                    or owner of the goods

                                     ....

                    (n)   Insufficiency of packing;

                                     ....

                    (q) Any other cause arising without
                    the actual fault and privity of the
                    carrier and without the fault or
                    neglect of the agents or servants of
                    the carrier.

46 U.S.C. § 1304(2).

      In support of this position, Hyundai provided the affidavits

of the marine surveyors that the vertical lifting pad eyes were

insufficient for lifting the cargo. The district court found: the

pad   eyes   were    an   integral   part    of   the    cargo’s   packing   for

discharge; they needed repair; and any damage that occurred was

without the fault or neglect of Hyundai.                These findings are not

clearly erroneous.

                                      2.

      Cross claims entitlement to approximately $12,000 in costs

incurred when, in its view, Hyundai breached the bill of lading and

refused delivery.         Consistent with its above-described findings,

the court concluded:        Hyundai was not in breach; was justified in

repairing the cargo; and had a valid possessory maritime lien.                We

agree.




                                     - 8 -
                                   B.

     The demurrage disputes arise at the intersection of wharf

demurrage, cargo liens, and storage fees for arrested property.

The cargo was initially detained by Hyundai; then arrested by

Cross; and, finally, arrested by Hyundai and TTO. But, throughout,

it remained on TTO’s wharf.

     Wharf demurrage “is the rental charge made for the occupation

of the facility until performance can be completed”.         E.g., City of

Galveston v. Kerr Steamship Co., 362 F. Supp. 289, 294 (S.D. Tex.

1973), aff’d, 503 F.2d 1401 (5th Cir. 1974), cert. denied, 420 U.S.

975 (1975).   And, the wharf has a maritime lien on the vessel for

wharfage provided.    E.g., The Western Wave, 77 F.2d 695, 698 (5th

Cir. 1935).

     Cargo liens are possessory by nature, with the lien being lost

if the cargo is delivered unconditionally. E.g., 4,885 Bags of

Linseed, 66 U.S. (1 Black) 108, 109 (1861).       The vessel is bound to

the cargo and the cargo to the vessel, and the parties may contract

that the lien survives delivery.        E.g., The Bird of Paradise, 72

U.S. (5 Wall.) 545, 555 (1866).        Moreover, the vessel is entitled

to retain and store sufficient cargo to secure its lien and to

recover the cost of storing the cargo.        E.g., The Asiatic Prince,

103 F. 676, 677 (E.D.N.Y. 1900).

     The   United   States   Marshal    storing   arrested   property   is

entitled to a reasonable storage fee.             See 28 U.S.C. § 1921

(a)(1)(E).    The pertinent provision, discussed infra, speaks of

“actual” expenses.


                                 - 9 -
      Of course, the allowable cost for storing arrested property is

conditioned on it being reasonable.            In Morgan Guar. Trust Co. of

N.Y. v. Hellenic Lines, Ltd., 593 F. Supp. 1004, 1012 (S.D.N.Y.

1984), the court deviated from the wharf’s published tariff and

awarded the actual cost of storage.             Arauca, 1940 A.M.C. 357, 358

(S.D. Fla. 1940), states that, when a vessel is under arrest and at

a wharf, the court has the power to fix reasonable wharfage.

Additionally, unnecessary or excessive charges incurred by the

Marshal have been disallowed.             See The Captain John, 41 F. 147

(E.D.N.Y. 1890); The Perseverance, 22 F. 462 (E.D.N.Y. 1884).

      As a result of liens being employed and the cargo being

arrested, TTO was storing the cargo on its wharf on account of

three parties: (1) for Hyundai, initially securing a possessory

maritime cargo lien for repairs, and later under arrest by the

Marshal; (2) for Cross, under arrest by the Marshal in a possessory

action;    and   (3)   for    itself,    initially     securing   a   possessory

maritime lien for unpaid demurrage, and later, under arrest by the

Marshal.

      As discussed, it is reasonable to detain a portion of the

cargo to secure a lien for unpaid freight.               See Gilbert Imported

Hardwoods, Inc. v. 245 Packages of Guatambu Squares, More or Less,

508   F.2d   1116,     1122    (5th     Cir.   1975)   (vessel    justified   in

withholding 245 of 1081 packages to secure dispute over freight

charges); The Asiatic Prince, 103 F. at 677 (vessel justified in

retaining portion of cargo to secure its lien). As also discussed,




                                      - 10 -
the vessel is entitled to recover from the cargo owner reasonable

storage fees for cargo justifiably retained to secure a lien.          Id.

     The district court determined Hyundai’s lien was initially

$8,000 for the repair cost.    With the costs related to the repairs

added, the lien was for $21,000.       The bill of lading listed the

value of each winch as $25,000.    And, by a July 1997 letter, Cross

informed TTO it estimated the value of each winch as $22,500.

Therefore, the district court held one winch would have secured the

initial lien; but, in the light of Cross’ refusal to bond the cargo

out and prevent demurrage accrual, it held it would have been

reasonable for Hyundai to retain possession of two winches to

secure the lien.   Accordingly, the court held Cross liable for

demurrage, calculated according to TTO’s tariff, for only two,

instead of all 12, winches.

                                  1.

                                  a.

     Cross contends it was TTO’s fault demurrage was incurred, and,

correspondingly, that TTO is not entitled to collect it from Cross.

TTO was at fault, Cross claims, because it sided with Hyundai in

the repair   dispute   by   refusing   to   release   the   cargo   without

Hyundai’s authorization.

     Discharge of cargo from the vessel to the wharf creates,

however, a bailment relationship, with the vessel (Hyundai) as

bailor and the stevedore (TTO) as bailee.        E.g., Leather’s Best,

Inc. v. S.S. Mormaclynx, 451 F.2d 800, 812 (2d Cir. 1971).             TTO

could not be expected to deliver to Cross cargo it possessed as


                                - 11 -
bailee for the vessel, without the vessel’s authorization, because

the   stevedore   is   liable   for   mis-delivery     of   the     cargo.   Id.

Therefore, in refusing to release the cargo, TTO was fulfilling its

legal duty to Hyundai, and acting in its own interest as bailee.

It was not siding with Hyundai and, accordingly, is not at fault.

                                      b.

      Cross contends TTO was also at fault because it asserted a

possessory   maritime    lien   and    later   had   the    cargo    arrested.

Demurrage, as defined in TTO’s tariff, is “a charge assessed

against the cargo and/or containers remaining in or on terminal

facilities after expiration of free time”.             TTO was within its

tariff to refuse to release the cargo until demurrage was paid.

TTO was also entitled to assert a possessory maritime lien for

services rendered to the cargo.       The Western Wave, 77 F.2d at 698.

      In sum, TTO was entitled to demurrage.         But, the amount due is

at issue here. TTO seeks $216,000; the district court awarded only

$36,000.

                                      2.

      When need be, admiralty embraces the resources of equity.

Florida Bahamas Lines, Ltd. v. The Steel Barge “Star 800" of

Nassau, 433 F.2d 1243, 1248-49 (5th Cir. 1970).             In this regard,

although “[a] maritime lien has great prestige[,] ... it is not an

instrument of wrong”.     Id. at 1250 (emphasis added). Therefore, as

in this case, admiralty courts can render judgments based on

equitable principles.     E.g., id.; Merrill-Stevens Dry Dock Co. v.

M/V “Laissez Faire”, 421 F.2d 430, 432 (5th Cir. 1970).


                                  - 12 -
       The district court invoked such principles when it stated:

awarding demurrage in the amount of $216,000 for refusing to pay

$8,000 for repairs would be “an absurd legal result and would not

comport    with   this    Court’s    notion     of   justice”;   and,   “after

reflection on this matter the Court finds that a fair amount of

demurrage is” $36,000.       (Emphasis added.)

                                       a.

       TTO claims $216,000 based on the following language in its

published tariff:        “The vessel[] discharging the cargo ... [is]

responsible for the payment of the demurrage charges before the

cargo is removed from the wharf”.           (Emphasis added.)    According to

its tariff, TTO was entitled to detain the cargo until demurrage

was paid; but, also according to the tariff, the vessel, not the

cargo    owner,   is   responsible    for     that   payment.    Recovery   of

demurrage from the vessel, however, is not at issue.

       In order to circumvent the plain language of its tariff, TTO

maintains Cross consented to its application when it used the

wharf.    But, Cross did not elect to offload at the wharf.             Hyundai

did.    And, Hyundai elected to maintain possession of the cargo on

TTO’s wharf.

       In sum, Cross did not expressly consent to the application of

TTO’s tariff; and, according to that tariff, Cross is not liable to

TTO for demurrage.         Therefore, the tariff is not a basis for

awarding TTO demurrage against Cross.

       TTO maintains this is a distinction without a difference,

asserting that, if Hyundai is liable to TTO for demurrage, the bill


                                     - 13 -
of lading requires Cross to reimburse Hyundai.      But, again, TTO

does not seek demurrage from Hyundai. And, as noted, whether Cross

must reimburse Hyundai for demurrage is not before us.      Instead,

the demurrage issue at hand concerns the amount Cross owes TTO.

                                  b.

     TTO next contends that, as alternate custodian for the United

States Marshal, it is entitled to recover storage fees pursuant to

28 U.S.C. § 1921(a)(1)(E):    “the United States marshal[] ... shall

routinely collect, and a court may tax as costs, fees for the

following: .... (E) The keeping of attached property ... actual

expenses incurred, such as storage”. (Emphasis added.)

     TTO focuses on the words “the marshal shall”, and “taxed as

costs”.   However, the word “may” gives the court discretion to tax

such fees as costs.    Restated, the statute does not require the

court to do so.

     And, courts have disregarded published tariffs to award a

reasonable fee.      For example, in Morgan Guaranty, ITO stored

containers for seized vessels. It sought storage fees according to

its published tariff in the amount of $5.00 per day per container.

593 F. Supp. at 1011-12.     But, the court found the actual storage

cost, which was only half that rate, was reasonable, and awarded

that amount.   Id.   See also Arauca, 1940 A.M.C. at 358.

     Moreover, “§ 1921 solely authorizes the marshal to obtain fees

from the litigants for the costs of its services ... and provides

no basis for authorizing payments to the litigants themselves”.

Midlantic Nat’l Bank v. Sheldon, 751 F. Supp. 26, 30 n.1 (E.D.N.Y.


                                - 14 -
1990).   Additionally, the statute does not instruct the Marshal

from whom to collect the fees, or how to divide them, if the same

property is being stored by two parties.    It is for the court to

assess the fees.

                                c.

     Next, TTO contends Cross wrongfully seized the property and

that, therefore, it can receive storage fees from Cross.       TTO

maintains:   because Cross lost its possessory action, its seizure

was wrongful; and, therefore, it is liable for demurrage. However,

there was no finding that Cross wrongfully seized the cargo.

Instead, as noted, the court ruled, as a matter of equity, that

Hyundai and TTO needed to seize only two winches to adequately

secure their liens.

                                d.

     TTO relies on Marastro Compania Naviera v. Canadian Maritime

Carriers, Ltd., 959 F.2d 49, 53 (5th Cir. 1992), to support its

claim that Cross owes the entire demurrage, even though there is no

contract between them.   In Marastro, a third party (neither the

vessel nor cargo owner) seized the cargo while it was aboard

Canadian’s vessel in order to enforce a judgment against the cargo

owner. (The vessel was not seized, but it was unable to depart

because there was no suitable warehouse in which to offload the

cargo.   Additionally, because the cargo could not be offloaded,

there was no way to offload only sufficient cargo to secure the

lien.)




                              - 15 -
     Canadian intervened, seeking damages for the delay to its

vessel’s operations caused by the arrest. The court determined that

Canadian was entitled to recover actual damages so caused.   Id.    It

also found that, although the vessel was an expensive storage

facility, there was no alternative location for storing the cargo.

It ruled it would be patently unfair — inequitable — to expect an

innocent third party to bear the cost of such storage.   The entire

storage cost was awarded as reasonable.   Id. at 53.

     Marastro does not totally support TTO’s position.   Rather, it

instructs that storage fees — demurrage — can be recovered from a

third party at fault for the delay — an equitable remedy.          TTO

contends that Cross is solely responsible for the delay. But,

Hyundai had previously exercised a possessory maritime lien, refused

to release the cargo, and stored it on TTO’s wharf.    This does not

include its seeking and receiving an October 16 warrant for the

cargo’s arrest.

     Here, three parties were storing the attached cargo on TTO’s

wharf; and two, Hyundai and Cross, were parties to the initial

dispute (the repairs).   Marastro, which awarded the storage fees to

the vessel — the innocent storage facility — on an equitable basis,

does not instruct how to divide the storage cost if two parties are

responsible.   Logically, a court could use the same principles to

award storage fees here, by assessing the costs equitably, according

to which party was responsible for the fees being incurred.    But,

again, whether Hyundai is responsible for demurrage is not at issue.

                                 e.


                               - 16 -
     TTO   contends   Hyundai   is   under   no   duty   to   determine   the

reasonable amount of cargo to detain to secure the lien. TTO claims

Hyundai had no way of knowing how much these previously heavily-used

winches would bring at a Marshal’s auction; and, therefore, Hyundai

was justified in retaining the entire cargo.        However, both TTO and

Hyundai knew what value Cross placed on the individual cargo items;

Hyundai had the bill of lading; TTO, the July 1997 letter.

                                     f.

     Along the same lines, TTO claims Hyundai’s lien applied to all

12 winches, because work was done on all 12, and a cargo lien does

not survive delivery.     TTO contends further that, if Hyundai had

delivered ten winches to Cross, its lien on them would have been

lost.   (This does not explain why Hyundai would not release the

remainder of the cargo — such as the brake bands.)

     As noted, a cargo lien does not survive unconditional delivery

of the cargo.   But, the parties can contract otherwise.           The bill

of lading (the contract) for Cross and Hyundai states that the cargo

lien survives delivery. Additionally, the parties can agree to have

the cargo delivered to a warehouse for storage awaiting payment,

with the vessel deemed to be in constructive possession. 4,885 Bags

of Linseed, 66 U.S. (1 Black) at 114-15.

     TTO then contends it was necessary to retain the entire cargo

by drawing an analogy to the seizure of a vessel under a maritime

lien.   TTO states that, when so seized, the entire vessel is

justifiably detained and the same rule should apply to the cargo.




                                 - 17 -
It claims the vessel cannot detach only a portion of itself, such

as a railing, and give it to the lienholder to secure the lien.

     This position misses one basic difference between a vessel lien

and a cargo lien, especially a cargo which included 12 large and

easily divisible winches.   Each had independent value.

     Finally, the district court found Hyundai was not maintaining

possession of the entire cargo in good faith, but was instead using

possession as leverage to force Cross to pay for the repairs.   That

finding is not clearly erroneous.

     In sum, the district court did not err in holding Cross

responsible for only two of the 12 winches being detained, and

correspondingly, liable for only two-twelfths of the demurrage.

                               III.

     For the foregoing reasons, the judgment is

                                                       AFFIRMED.




                              - 18 -